DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to AFCP 2.0 Pilot Request

Applicants amendment is found persuasive in overcoming the rejection presented in the Final OA under 35 U.S.C. 112(b) and Examiner proposed an amendment to correct the claim dependency tree / ordering of the newly submitted claims to comply with outstanding guidance in MPEP 608.01(m) such that later claims depend from earlier claims.

The claim interpretation of the sensor means amended to be a sensor is found persuasive in NO longer invoking 35 U.S.C. 112(f).

	The recited “signaling device adapted for…” is interpreted as invoking 35 U.S.C. 112(f) similar to “a signaling means adapted for…” .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Sherman Pernia on 8/30.
The application has been amended as follows: 
	Claim 41 has been amended as follows, change “The device of claim 41” to the following – the device of claim 40 --.
Claim 42 has been amended as follows, change “The device of claim 41” to the following – the device of claim 40 --.
	Claim 51 has been amended as follows, change “The device of claim 41” to the following – the device of claim 40 --.
Claim 52 has been amended as follows, change “The device of claim 53” to the following – the device of claim 51 --.
	Claim 53 has been amended as follows, change “The device of claim 53” to the following – the device of claim 51 --.
Claims 58-59 are cancelled.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the combination Magne / Memari / Ly / Siems nor any prior art combination available discloses:
“an analysis and treatment device for at least one smoking article and at least one humidity sensor”. 
It would NOT have been obvious to add the humidity sensor to the apparatus of the cited combination or any generic tobacco / vaping apparatus as humidity sensors were NOT known in the art of vaping before the effective filing date.
While Monsrud (US 10905305) discloses: a humidity sensor for detection of the amount of water in vapor form, it is NOT in the same field of endeavor nor reasonably pertinent to the problem Magne was trying to solve.  Therefore, the combination Magne / Memari / Ly / Siems / Monsrud is NOT tenable.
Therefore, when the claim is considered as a whole, claim 1 is deemed allowable.
Claims 1, 14, & 35 are allowable for similar reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743